DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	The preliminary amendment to the claims dated 12/13/2021 has been received and accepted.  Claims 1-102 are cancelled.  Claims 103-116 are being examined.

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 12/13/2021 and 3/31/2022 have been received and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 103, 110, 115, and 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aydin (U.S. 9,903,519).
Aydin discloses a connector system for releasably connecting tubes, comprising: a first valve (16) biased by corresponding first resiliently flexible member (17), the first resiliently flexible member comprising a first plurality of resiliently flexible members (see plurality of 17 in fig. 5) which dispose in circumferentially spaced-apart relation (fig. 5) to define a first internal space therebetween (within the circumferential area defined by the plurality of 17); wherein: in a non-flexed condition, the first resiliently flexible member biases the first valve toward a first valve closed position (fig. 1); in a flexed condition, the first resiliently flexible member allows the first valve to travel toward a first valve open position to provide a first passageway open condition (as described in col. 8, ll. 16-31).
Aydin does not disclose a second valve biased by corresponding second resiliently flexible member, the second resiliently flexible member comprising a second plurality of resiliently flexible members which dispose in circumferentially spaced-apart relation to define a second internal space therebetween; wherein: in a non-flexed condition, the second resiliently flexible member biases the second valve toward a second valve closed position; in a flexed condition, the second resiliently flexible member allows the second valve to travel toward a second valve open position to provide a second passageway open condition.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Aydin such that there is a second valve biased by a corresponding second resiliently flexible member with a plurality of circumferentially spaced-apart resiliently flexible members, since it has been held a duplication of parts involves only routine skill in the art, see MPEP2144.04.  The motivation for doing so would be to have a second connector with the same structure as the first connector so that numerous fluid connections can be made (such as by syringes as discussed in Aydin).
Regarding claim 110, Aydin as modified (now including a duplicate of the connector shown overall as element 1 in fig. 1) further discloses a first angled surface disposed in axially-adjacent relation to said first plurality of resiliently flexible members; and a second angled surface disposed in axially-adjacent relation to said second plurality of resiliently flexible members (see the horizontally extending surface above numeral 10 in fig. 1 that contacts 17, angled 90 degrees with respect to a vertical axis).
Regarding claim 115, Aydin as modified (now including a duplicate of the connector shown overall as element 1 in fig. 1) further discloses wherein said first and second valves have an identical configuration (as taught above in the rejection of claim 103).
Regarding claim 116, Aydin as modified (now including a duplicate of the connector shown overall as element 1 in fig. 1) further discloses wherein: said first valve disposes entirely axially inward from a female coupler matable end; and said second valve disposes entirely axially inward from a male coupler matable end (see fig. 1, notice how element 16, especially near 18, is recessed inward from the topmost portion of housing 2, further, to the extent that applicant recites “male” and “female” ends, the duplicate connectors of Aydin is seen to meet this as actual connections are not being claimed in claim 116, the ends in Aydin are capable of being male or female depending on the coupling that is attached to the connector (which is not claimed in claim 116)).
In the event that applicant is not convinced that Aydin as modified discloses the ends as being “male” and “female” it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Aydin by having, for instance, the end of the first valve of Aydin be male and the end of the second valve of Aydin be female, since a reversal of parts has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the connectors be capable of engaging with respective female and male couplers to fluidly connect the lines in the system without leakage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 103-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,027,111. Although the claims at issue are not identical, they are not patentably distinct from each other because although instant claim 103 recites a connector system with first and second valves biased by corresponding first and second resiliently flexible members with each of the resiliently flexible members having a plurality of flexible members defining an internal space and biasing the valve in a non-flexed condition and providing a passageway in a flexed condition, claim 1 of the ‘111 patent similarly recites a connector system with first and second valves biased by corresponding first and second resiliently flexible members with each of the resiliently flexible members having a plurality of flexible members defining an internal space and biasing the valve in a non-flexed condition and providing a passageway in a flexed condition.  Claim 1 of the ‘111 patent recites additional limitations such as a male and female coupler.  Thus, it is apparent that claim 103 of the instant application is encompassed by claim 1 of the ‘111 patent.
Claim 104 of the instant application is seen to be similarly encompassed by claim 2 of the ‘111 patent.
For claim 105, see claim 3 of the ‘111 patent.
For claim 106, see claim 4 of the ‘111 patent.
For claim 107, see claim 5 of the ‘111 patent.
For claim 108, see claim 6 of the ‘111 patent.
For claim 109, see claim 7 of the ‘111 patent.
For claim 110, see claim 8 of the ‘111 patent.
For claim 111, see claim 9 of the ‘111 patent.
For claim 112, see claim 10 of the ‘111 patent.
For claim 113, see claim 11 of the ‘111 patent.
For claim 114, see claim 12 of the ‘111 patent.
For claim 115, see claim 13 of the ‘111 patent.
For claim 116, see claim 14 of the ‘111 patent.

Allowable Subject Matter
Claims 104-109 and 111-114 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above double-patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stephens (U.S. 4,421,296) discloses a valve that is biased closed by a flexible member that has a plurality of flexible members circumferentially spaced (32).  Stephens is seen to similarly read on claims 103, 110, 115, and 116 in a 103 rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753